

117 HR 4782 IH: Preventing Assets and Investments with No Transparency from Executive Relatives Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4782IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Waltz introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Ethics in Government Act of 1978 to require the financial disclosures regarding all children of the President and the Vice President, and for other purposes.1.Short titleThis Act may be cited as the Preventing Assets and Investments with No Transparency from Executive Relatives Act or the PAINTER Act.2.Financial disclosures formSection 102(e) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking of the reporting individual as follows and inserting the following: of the reporting individual and, if the reporting individual is an individual described in paragraph (1) or (2) of section 101(f), respecting the non-dependent child of the reporting individual, as follows;(B)in subparagraph (A), by inserting or non-dependent child after spouse each place it appears;(C)in subparagraph (B)—(i)by striking by a spouse or dependent child and inserting by a spouse, dependent child, or non-dependent child; and(ii)by striking by the spouse or dependent child and inserting by the spouse, dependent child, or non-dependent child;(D)in subparagraph (C)—(i)by striking by a spouse or dependent child and inserting by a spouse, dependent child, or non-dependent child; and(ii)by striking of the spouse or dependent child and inserting of the spouse, dependent child, or non-dependent child;(E)in subparagraph (D)—(i)by striking by a spouse or dependent child and inserting by a spouse, dependent child, or non-dependent child; and(ii)by striking of the spouse or dependent child and inserting of the spouse, dependent child, or non-dependent child;(F)in subparagraph (E), by striking the spouse’s or dependent child’s and inserting the spouse’s, dependent child’s, or non-dependent child’s;(G)by moving subparagraph (F) two ems to the left;(H)in subparagraph (F)—(i)by striking of spouses and dependent children and inserting of spouses, dependent children, and non-dependent children; and(ii)by striking of the spouse or dependent children and inserting of the spouse, dependent children, or non-dependent children; and(I)in the matter following subparagraph (F), by striking to the spouse and dependent child and inserting to the spouse, dependent child, and non-dependent child; and(2)by adding at the end the following new paragraph:(3)In this subsection, the term non-dependent child means any individual who is a son, daughter, stepson, or stepdaughter of the reporting individual that is over the age of 17 and that is not a dependent child of such reporting individual..